NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  11-AUG-2022
                                                  07:53 AM
                                                  Dkt. 81 SO

                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


       FREE CHURCH OF TONGA-KONA, A HAWAII DOMESTIC NONPROFIT
                  CORPORATION, Plaintiff-Appellee,
                                  v.
     MR. KELIIHULUHULU; MS. KELIIHULUHULU; ANYONE CLAIMING BY,
THROUGH, OR UNDER MR. KELIIHULUHULU OR MS. KELIIHULUHULU; AND ALL
 OCCUPANTS OF THE PROPERTY LOCATED AT 73-4303-A HAWAII BELT ROAD,
             TMK (3) 7-3-004-006, Defendants-Appellants


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                    NORTH AND SOUTH KONA DIVISION
                       (CASE NO. 3RC18100089K)

                      SUMMARY DISPOSITION ORDER
  (By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)

            Self-represented litigant Keliihuluhulu Alfred Spinney
appeals from the "Judgment for Possession" entered by the
District Court of the Third Circuit, North and South Kona
Division, on April 10, 2018.1 We conclude that we lack
jurisdiction, and dismiss this appeal.
          On March 20, 2018, Plaintiff-Appellee Free Church of
Tonga-Kona filed a complaint against "Mr. Keliihuluhulu;
Ms. Keliihuluhulu; anyone claiming by, through, or under
Mr. Keliihuluhulu or Ms. Keliihuluhulu; and all occupants of the
Property located at 73-4303-A Hawaii Belt Road, TMK (3)7-3-004-


     1
            The Honorable Margaret K. Masunaga presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


006; [and] Doe Defendants[.]" Free Church alleged that it owned
the Property; Mr. Keliihuluhulu and Ms. Keliihuluhulu were
occupying the Property; Free Church had not given any person the
right to occupy the Property; and Mr. Keliihuluhulu,
Ms. Keliihuluhulu, and "[a]nyone occupying or possessing or
located on or within the Subject Property should be deemed a
trespasser[.]" The complaint pleaded three counts: (1) Trespass
and Ejectment; (2) Summary Possession; and (3) Damages.
          According to returns of service filed with the district
court, Mr. Keliihuluhulu and Ms. Keliihuluhulu were served with
the complaint and summons on March 27, 2018, by Richard Ramirez.
The summons directed Mr. Keliihuluhulu and Ms. Keliihuluhulu to
appear at district court on April 3, 2018.
          Free Church appeared for the April 3, 2018 hearing
through counsel. Spinney also attended the hearing. When the
district court asked his name, Spinney replied: "I'm
Keliihuluhulu Alfred Spinney." Spinney claimed to not have any
form of identification with him. The district court judge
stated: "I'm looking for Mr. Keliihuluhulu served on March 27,
2018." Spinney replied, "No, I am Keliihuluhulu, I can –-[.]"
          No one else appeared for the return. The district
court noted that Spinney — with whom the district court judge was
apparently familiar — was not an attorney, and orally granted
Free Church's request for a writ of possession and judgment of
possession. The Judgment for Possession was entered on April 10,
2018.
          Spinney filed a notice of appeal on April 26, 2018.
The notice stated: "I am Keliihuluhulu: Alfred Spinney." He
claimed that the district court did not have jurisdiction over
him because Ramirez never served him with the complaint. The
persons against whom the Judgment for Possession was entered were
the persons who were served — by Ramirez — with Free Church's
complaint and summons on March 27, 2018. Not Spinney. He was
not a party to the lawsuit below when the Judgment for Possession


                                  2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


was entered.2 He lacks standing to appeal. See Kepo#o v.
Watson, 87 Hawai#i 91, 95, 952 P.2d 379, 383 (1998) ("Generally,
the requirements of standing to appeal are: (1) the person must
first have been a party to the action; (2) the person seeking
modification of the order or judgment must have had standing to
oppose it in the trial court; and (3) such person must be
aggrieved by the ruling, i.e., the person must be one who is
affected or prejudiced by the appealable order.") (cleaned up).
Accordingly, this appeal is dismissed for lack of appellate
jurisdiction.
          DATED: Honolulu, Hawai#i, August 11, 2022.

On the briefs:
                                          /s/ Keith K. Hiraoka
Keliihuluhulu Alfred Spinney,             Presiding Judge
Self-represented litigant.
                                          /s/ Clyde J. Wadsworth
Robert D. Triantos,                       Associate Judge
Michelle Chi Dickinson,
for Plaintiff-Appellee.                   /s/ Karen T. Nakasone
                                          Associate Judge




      2
            The record indicates that Spinney was identified as Doe Defendant
No. 1 on June 8, 2018, after the Judgment for Possession was entered.

                                      3